            Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 1 of 13



 1    Daralyn J. Durie (SBN 169825)                       Heather M. Burke (SBN 284100)
      DURIE TANGRI LLP
 2    ddurie@durietangri.com                              hburke@whitecase.com
      217 Leidesdorff Street                              3000 El Camino Real 2 Palo Alto Square, Suite 900
 3    San Francisco, CA 94111                             Palo Alto, California 94306
      Telephone: (415) 362-6666                           Telephone: (650) 213-0300
 4    Facsimile: (415) 236-6300                           Facsimile: (650) 213-8158

 5    Steve D. Shadowen (pro hac vice)                    Counsel for Defendants Gilead Sciences, Inc., Gilead
      HILLIARD & SHADOWEN LLP                             Holdings, LLC, Gilead Sciences, LLC, and Gilead
 6    steve@hilliardshadowenlaw.com                       Sciences Ireland UC
      1135 W. 6th Street, Suite 125
 7    Austin, TX 78703                                    Daniel B. Asimow (SBN 165661)
      Telephone: (855) 344-3298                           ARNOLD & PORTER KAYE SCHOLER LLP
 8    Facsimile: (361) 882-3015                           daniel.asimow@arnoldporter.com
                                                          Three Embarcadero Center, 10th Floor
 9    Steve W. Berman (Pro Hac Vice)                      San Francisco, California 9411
      HAGENS BERMAN SOBOL SHAPIRO LLP                     Telephone: (415) 471-3100
10    steve@hbsslaw.com                                   Facsimile: (415) 471-3400
      1301 Second Avenue, Suite 2000
11    Seattle, WA 98101                                   Counsel for Defendants Bristol-Myers Squibb
      Telephone: (206) 623-7292                           Company and E. R. Squibb & Sons, L.L.C.
12    Facsimile: (206) 623-0594
                                                          Paul J. Riehle (SBN 115199)
13    Interim Co-Lead Counsel for Plaintiffs              FAEGRE DRINKER BIDDLE & REATH LLP
      (Additional Plaintiffs Counsel on Signature Page)   paul.riehle@faegredrinker.com
14                                                        Four Embarcadero Center, 27th Floor
                                                          San Francisco, California 94111
15                                                        Telephone: (415) 591-7500
                                                          Facsimile: (415) 591-7510
16
                                                          Counsel for Defendants Janssen R&D Ireland,
17                                                        Janssen Products, LP, and Johnson & Johnson

18                                                        (Additional Defense Counsel Listed on Signature
                                                          Page)
19
                                   IN THE UNITED STATES DISTRICT COURT
20
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
21
                                            SAN FRANCISCO DIVISION
22
     PETER STALEY, et al.,                                 Case No. 3:19-cv-02573-EMC
23
                                  Plaintiffs,              JOINT CASE MANAGEMENT STATEMENT
24
            v.                                             Date:    August 13, 2020
25                                                         Time:    10:30 AM
     GILEAD SCIENCES, INC., et al.,                        Ctrm:    5-17th Floor
26                                                         Judge:   Honorable Edward M. Chen
                                  Defendants.
27

28


                       JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 2 of 13



 1          Pursuant to the Court’s July 16, 2020 Minute Order, Plaintiffs Peter Staley, Ivy Kwan Arce, Steve

 2   Fuller, Gregg S. Gonsalves, PhD, Brenda Emily Goodrow, Andrew R. Spieldenner, PhD, Robert J.

 3   Vazquez, Jason Walker, Michael Warner, Jacob Zydonis, Michael Snipe, John Carroll, Josh McDonald,

 4   John Doe, Gabriel Molina, Troy Vazquez-Cain, Fraternal Order of Police, Miami Lodge 20, Insurance

 5   Trust Fund, Service Employees International Union, Local No. 1 Health Fund, Teamsters Local 237

 6   Welfare Fund, Teamsters Local 237 Retirees’ Benefit Fund, and Pipe Trades Services MN Welfare Fund

 7   (collectively, the “Staley Plaintiffs”) and MSP Recovery Claims, Series LLC (“MSP”) and Defendants

 8   Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead Sciences, LLC, Gilead Sciences Ireland UC

 9   (“Gilead”), Bristol-Myers Squibb Company, E. R. Squibb & Sons, L.L.C. (“BMS”), Janssen R&D
10   Ireland, Janssen Products, LP, and Johnson & Johnson (“Janssen”) (collectively, “Defendants”)
11   (together, the “Parties”) submit this Joint Case Management Statement in advance of the Status
12   Conference set for August 13, 2020.
13   I.     STATUS OF CONSOLIDATED ACTIONS
14          A.      Recent Events
15          The last Case Management Conference was held on May 28, 2020.
16          On June 23, 2020, Plaintiff KPH Healthcare Services, Inc. filed a notice of voluntary dismissal of
17   all claims against the Defendants under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. ECF
18   No. 369. With this dismissal, the litigation is now proceeding as a single consolidated action under the
19   Staley master docket.

20          On July 24, 2020, the Court entered an Order Granting in Part and Denying in part Defendants’
21   Motion to Dismiss the First Amended Consolidated Class Action Complaint (“FACC”). ECF No. 384.
22          Defendants’ answers to the FACC are due on August 7, 2020 per Rule 12(a)(4) of the Federal
23   Rules of Civil Procedure. Defendants requested, and the Staley Plaintiffs agreed to, a two-week
24   extension, extending the deadline to file Defendants’ answers to August 21, 2020.
25          B.      Motions
26          There are no pending motions. However, Defendants and the Staley Plaintiffs anticipate filing

27   joint discovery letter briefs regarding (1) Defendants’ Requests for Production (“RFPs”) of medical

28   records of the individual plaintiffs in the Staley action, and (2) Defendants’ subpoenas to third party

                                                           1
                        JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 3 of 13



 1   payors that fall within the definition of the proposed class.

 2   II.    STATUS OF DISCOVERY
 3          Document discovery is ongoing. The substantial completion deadline is September 24, 2020 per

 4   the case schedule. See ECF No. 342.

 5                  1.       Gilead’s Production
 6          The Staley Plaintiffs and Gilead reached agreement on custodians and search terms for the Staley

 7   Plaintiffs’ RFPs on April 27, 2020. Gilead commenced its rolling production of custodial ESI on

 8   July 30, 2020. Gilead has also produced a large volume of regulatory files and several other discrete sets

 9   of non-custodial documents since January 2020.
10                  2.       Bristol Myers Squibb’s Production
11          The Staley Plaintiffs and BMS reached agreement on custodians and search terms for the Staley
12   Plaintiffs’ RFPs on May 29, 2020. As of August 4, 2020, BMS has not produced custodial ESI based on
13   agreed-upon search terms. BMS has indicated that it will make its first production during the first or
14   second week of August 2020.
15                  3.       Janssen Production
16          The Staley Plaintiffs and Janssen reached agreement on custodians and search terms for the Staley
17   Plaintiffs’ RFPs on May 28, 2020. Janssen commenced its rolling production of custodial ESI on
18   July 31, 2020. On February 7, 2020, Janssen also produced documents from a targeted collection of
19   custodial sources.

20                  4.       Non-party Subpoenas
21          The Staley Plaintiffs and Defendants have each served non-party subpoenas for documents and
22   deposition testimony on a number of third parties, including generic pharmaceutical manufacturers and
23   major health plans. Meet and confers between the Parties and these third parties are ongoing. Some of
24   these third parties have begun producing documents.
25          The Staley Plaintiffs view the subpoenas of major health plans as improper absent class member

26   discovery. Defendants believe that Plaintiffs lack standing to challenge the third-party subpoenas

27   because no class has yet been certified, and that the third-party subpoenas are proper even if viewed as

28   discovery from unnamed class because they narrowly seek from sophisticated parties information that is

                                                            2
                          JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 4 of 13



 1   relevant and important to Defendants’ defenses regarding, for example, market definition and antitrust

 2   injury that can only be obtained from the subpoenaed parties, and which cannot be obtained from the

 3   would-be class representatives here. The Staley Plaintiffs believe the relevant market analysis must be

 4   based on market-wide information (which is readily available from the Defendants and from commercial

 5   providers of nationwide data), that Defendants’ arguments that class members have not been injured

 6   because they “passed on” the overcharges they incurred through insurance premiums or otherwise is

 7   precluded as a matter of law, and thus the discovery that defendants seek from absent class members is

 8   irrelevant, unnecessary, and unduly burdensome. Counsel for the Staley Plaintiffs and Defendants held

 9   an initial meet and confer on July 27, 2020 and a lead counsel meet and confer on August 6, 2020. The
10   Parties anticipate filing a joint discovery letter brief regarding this dispute next week.
11                  5.      Plaintiffs’ Production
12          The Staley Plaintiffs and Defendants have reached agreement on the relevant time period and
13   search terms for the Staley Plaintiffs’ production of custodial ESI. For a sub-group of individual
14   plaintiffs in the Staley action, the Staley Plaintiffs have agreed to produce ESI from an earlier time period
15   using a limited series of search terms, which the Parties are currently negotiating. Plaintiffs anticipate
16   commencing a rolling production by August 20, 2020.
17          The Defendants have requested the production of medical records of the Individual Staley
18   Plaintiffs that relate to the HIV treatments at issue and contend that those records will be relevant for
19   numerous issues in the case, including adequacy and predominance for class certification. The Staley

20   Plaintiffs do not believe they have placed their medical conditions at issue by bringing an antitrust action
21   and intend to oppose what they consider to be unduly burdensome and invasive discovery. The Parties
22   have met and conferred and agree they are at an impasse on this issue and anticipate filing a joint
23   discovery letter brief next week.
24          MSP served responses and objections to Defendants’ First Set of RFPs on June 26, 2020.
25   Defendants contend there are numerous deficiencies in MSP’s responses and objections. The Parties held

26   an initial meet and confer on July 30, 2020.

27   III.   ALTERNATIVE DISPUTE RESOLUTION
28          Lead counsel for the Staley Plaintiffs and Gilead met and conferred on July 9, 2020 to discuss

                                                            3
                         JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 5 of 13



 1   alternative dispute resolution.

 2           The Staley Plaintiffs’ position is that in a complex case like this one, mediation will take several

 3   sessions and the Parties should have the first session in mid-November 2020, i.e., 60 days before the

 4   class certification motion is filed, and thereafter at the direction of a mediator. By that time, the Parties

 5   will have substantially completed document production and depositions will be under way. The Staley

 6   Plaintiffs are willing to meet and confer further with Defendants regarding the selection of mediator and

 7   the date of the first session.

 8           Defendants agree that mediation typically takes several sessions, but believe that in a case this

 9   complex formal mediation in mid-November 2020, as Plaintiffs propose, would be premature and
10   unproductive. To meaningfully present the case to the mediator—assessing the merits of the case and the
11   defenses rather than simply what is claimed in the complaint—the Parties will need the benefit of the
12   facts gathered through document productions and depositions (including of third parties), and initial
13   expert reports. The Parties’ legal positions with respect to class certification will also afford the mediator
14   a more complete picture of the case and the Parties’ respective risks. Therefore, Defendants propose
15   April 2021 for a formal mediation session—after fact discovery has advanced and class certification
16   briefing is substantially completed. In the meanwhile, the Parties can discuss the selection of a mediator,
17   and schedule a date for mediation, as many mediators normally are booked up some months out.
18   Defendants also are willing to meet with the Staley Plaintiffs at any time to consider any proposals they
19   may have.

20
21   Dated: August 6, 2020                             HILLIARD & SHADOWEN LLP

22
                                                   By: /s/ Steven D. Shadowen
23
                                                        STEVE D. SHADOWEN (pro hac vice)
24                                                      steve@hilliardshadowenlaw.com
                                                        RICHARD BRUNELL (pro hac vice)
25                                                      rbrunell@hilliardshadowenlaw.com
                                                        MATTHEW C. WEINER (pro hac vice)
26                                                      matt@hilliardshadowenlaw.com
                                                        FRAZAR W. THOMAS (pro hac vice)
27                                                      fraz@hilliardshadowenlaw.com
                                                        1135 W. 6th Street, Suite 125
28                                                      Austin, TX 78703
                                                        Telephone: (855) 344-3298
                                                            4
                         JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 6 of 13



 1                                    Facsimile: (361) 882-3015

 2                                    DARALYN J. DURIE (SBN 169825)
                                      ddurie@durietangri.com
 3                                    MARK A. LEMLEY (SBN 155830)
                                      mlemley@durietangri.com
 4                                    DAVID McGOWAN (SBN 154289)
                                      dmcgowan@durietangri.com
 5                                    LAURA E. MILLER (SBN 271713)
                                      lmiller@durietangri.com
 6                                    ADITYA V. KAMDAR (SBN 324567)
                                      akamdar@durietangri.com
 7                                    DURIE TANGRI LLP
                                      217 Leidesdorff Street
 8                                    San Francisco, CA 94111
                                      Telephone: (415) 362-6666
 9                                    Facsimile: (415) 236-6300
10                                    W. HENRY HUTTINGER (SBN 312843)
                                      hhuttinger@durietangri.com
11                                    DURIE TANGRI LLP
                                      953 East 3rd Street
12                                    Los Angeles, CA 90013
                                      Telephone: (213) 992-4422
13                                    Facsimile: (415) 236-6300
14                                    STEVE W. BERMAN (pro hac vice)
                                      steve@hbsslaw.com
15                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                      1301 Second Avenue, Suite 2000
16                                    Seattle, WA 98101
                                      Telephone: (206) 623-7292
17                                    Facsimile: (206) 623-0594
18                                    THOMAS M. SOBOL (pro hac vice)
                                      tom@hbsslaw.com
19                                    KRISTEN A. JOHNSON (pro hac vice pending)
                                      kristenj@hbsslaw.com
20                                    GREGORY T. ARNOLD (pro hac vice)
                                      grega@hbsslaw.com
21                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                      55 Cambridge Parkway, Suite 301
22                                    Cambridge, MA 02142
                                      Telephone: (617) 482-3700
23                                    Facsimile: (617) 482-3003
24                                    Interim Co-Lead Counsel for Staley Plaintiffs
25                                    JOHN RADICE (pro hac vice)
                                      jradice@radicelawfirm.com
26                                    DAN RUBENSTEIN (pro hac vice)
                                      drubenstein@radicelawfirm.com
27                                    RADICE LAW FIRM, P.C.
                                      475 Wall Street
28                                    Princeton, NJ 08540
                                      Telephone: (646) 245-8502
                                           5
             JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 7 of 13



 1                                    Facsimile: (609) 385-0745

 2                                    JAYNE A. GOLDSTEIN (pro hac vice)
                                      jgoldstein@sfmslaw.com
 3                                    SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
                                      1625 North Commerce Parkway, Suite 320
 4                                    Fort Lauderdale, FL 33326
                                      Telephone: (954) 515-0123
 5                                    Facsimile: (866) 300-7367

 6                                    NATALIE FINKELMAN BENNETT (pro hac vice)
                                      nfinkelman@sfmslaw.com
 7                                    MICHAEL OLS (pro hac vice)
                                      mols@sfmslaw.com
 8                                    SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
                                      1845 Walnut Street, Suite 806
 9                                    Philadelphia, PA 19103
                                      Telephone: (610) 891-9880
10                                    Facsimile: (866) 300-7367
11                                    PAUL E. SLATER (pro hac vice)
                                      pes@sperling-law.com
12                                    EAMON P. KELLY (pro hac vice)
                                      ekelly@sperling-law.com
13                                    ALBERTO RODRIGUEZ (pro hac vice)
                                      arodriguez@sperling-law.com
14                                    DAVID P. GERMAINE (pro hac vice)
                                      dgermaine@sperling-law.com
15                                    SPERLING & SLATER, P.C.
                                      55 West Monroe, Suite 3200
16                                    Chicago, IL 60603
                                      Telephone: (312) 641-3200
17                                    Facsimile: (312) 641-6492
18                                    HEIDI M. SILTON
                                      hmsilton@locklaw.com
19                                    KAREN H. RIEBEL (pro hac vice)
                                      khriebel@locklaw.com
20                                    JESSICA N. SERVAIS (pro hac vice)
                                      jnservais@locklaw.com
21                                    LOCKRIDGE GRINDAL NAUEN PLLP
                                      100 Washington Ave. S., Suite 2200
22                                    Minneapolis, MN 55401
                                      Telephone: (612) 339-6900
23                                    Facsimile: (612) 339-0981
24                                    ELIZABETH C. PRITZKER (SBN 146267)
                                      ecp@pritzkerlevine.com
25                                    JONATHAN K. LEVINE (SBN 220289)
                                      jkl@pritzkerlevine.com
26                                    BETHANY CARACUZZO (SBN 190687)
                                      bc@pritzkerlevine.com
27                                    PRITZKER LEVINE LLP
                                      180 Grand Avenue, Suite 1390
28                                    Oakland, CA 94612
                                      Telephone: (415) 692-0772
                                          6
             JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 8 of 13



 1                                    Facsimile: (415) 366-6110

 2                                    DANIEL C. HEDLUND (pro hac vice pending)
                                      dhedlund@gustafsongluek.com
 3                                    MICHELLE J. LOOBY (pro hac vice pending)
                                      mlooby@gustafsongluek.com
 4                                    GUSTAFSON GLUEK PLLC
                                      120 South 6th Street, Suite 2600
 5                                    Minneapolis, MN 55402
                                      Telephone: (612) 333-8844
 6                                    Facsimile: (612) 339-6622

 7                                    KEVIN F. RUF (SBN 136901)
                                      kruf@glancylaw.com
 8                                    LIONEL Z. GLANCY (SBN 134180)
                                      lglancy@glancylaw.com
 9                                    GLANCY PRONGAY & MURRAY
                                      1925 Century Park East, Suite 2100
10                                    Los Angeles, CA 90067
                                      Telephone: (310) 201-9150
11                                    Facsimile: (310) 201-9160
12                                    LEE ALBERT (pro hac vice pending)
                                      lalbert@glancylaw.com
13                                    BRIAN P. MURRAY (pro hac vice pending)
                                      bmurray@glancylaw.com
14                                    GREGORY B. LINKH (pro hac vice pending)
                                      glinkh@glancylaw.com
15                                    BRIAN D. BROOKS (pro hac vice)
                                      bbrooks@glancylaw.com
16                                    GLANCY PRONGAY & MURRAY
                                      230 Park Avenue, Suite 530
17                                    New York, NY 10169
                                      Telephone: (212) 682-5340
18                                    Facsimile: (212) 884-0988

19                                    LINDA P. NUSSBAUM (pro hac vice)
                                      lnussbaum@nussbaumpc.com
20                                    BART D. COHEN (pro hac vice pending)
                                      bcohen@nussbaumpc.com
21                                    NUSSBAUM LAW GROUP, P.C.
                                      1211 Avenue of the Americas, 40th Floor
22                                    New York, NY 10036
                                      Telephone: (917) 438-9189
23
                                      EUGENE SPECTOR (pro hac vice pending)
24                                    espector@srkattorneys.com
                                      JEFFREY KODROFF (pro hac vice pending)
25                                    jkodroff@srkattorneys.com
                                      WILLIAM CALDES (pro hac vice pending)
26                                    bcaldes@srkattorneys.com
                                      JEFFREY SPECTOR (pro hac vice pending)
27                                    jspector@srkattorneys.com
                                      SPECTOR ROSEMAN & KODROFF P.C.
28                                    2001 Market Street, Suite 3420
                                      Philadelphia, Pennsylvania 19103
                                          7
             JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
           Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 9 of 13



 1                                           Telephone: (215) 496-0300
                                             Facsimile: (215) 496-6611
 2
                                             Counsel for Staley Plaintiffs
 3

 4   Dated: August 6, 2020                   RIVERO MESTRE LLP
 5                                      By: /s/ Andrés Rivero
                                            Andrés Rivero (pro hac forthcoming)
 6                                          arivero@riveromestre.com
                                            Jorge A. Mestre (pro hac forthcoming)
 7                                          jmestre@riveromestre.com
                                            Alan H. Rolnick (pro hac forthcoming)
 8                                          arolnick@riveromestre.com
                                            Charles Whorton (pro hac forthcoming)
 9                                          cwhorton@riveromestre.com
                                            David L. Daponte (pro hac forthcoming)
10                                          ddaponte@riveromestre.com
                                            2525 Ponce de León Blvd., Suite 1000
11
                                            Miami, Florida 33134
12                                          Telephone: (305) 445-2500
                                            Facsimile: (305) 445-2505
13
                                             Attorneys for Plaintiff MSP Recovery
14                                           Claims, Series LLC
15

16   Dated: August 6, 2020                   WHITE & CASE LLP
17
                                        By: /s/ Heather M. Burke
18                                          Heather M. Burke (SBN 284100)
                                            Jeremy K. Ostrander (SBN 233489)
19
                                             3000 El Camino Real
20                                           2 Palo Alto Square, Suite 900
                                             Palo Alto, CA 94306-2109
21                                           Telephone: (650) 213-0300
                                             Facsimile: (650) 213-8158
22                                           hburke@whitecase.com
                                             jostrander@whitecase.com
23
                                             Christopher M. Curran (pro hac vice)
24                                           Peter J. Carney (pro hac vice)
25                                           701 Thirteenth Street, NW
                                             Washington, District of Columbia 20005-3807
26                                           Telephone: (202) 626-3600
                                             Facsimile: (202) 639-9355
27                                           ccurran@whitecase.com
                                             pcarney@whitecase.com
28

                                                 8
                    JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
          Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 10 of 13



 1                                           Heather K. McDevitt (pro hac vice)
                                             Bryan D. Gant (pro hac vice)
 2                                           Kristen O’Shaughnessy (pro hac vice)

 3                                           1221 Avenue of the Americas
                                             New York, New York 10020
 4                                           Telephone: (212) 819-8200
                                             Facsimile: (212) 354-8113
 5                                           hmcdevitt@whitecase.com
                                             bgant@whitecase.com
 6                                           kristen.oshaughnessy@whitecase.com

 7                                           Attorneys for Defendants Gilead Sciences, Inc.,
                                             Gilead Holdings, LLC, Gilead Sciences, LLC,
 8                                           and Gilead Sciences Ireland UC

 9   Dated: August 6, 2020                   /s/ Paul J. Riehle
                                             Paul J. Riehle (SBN 115199)
10                                           Paul.Riehle@faegredrinker.com
                                             Faegre Drinker Biddle & Reath LLP
11                                           Four Embarcadero Center, 27th Floor
                                             San Francisco, CA 94111-4180
12                                           Telephone: (415) 591-7500
                                             Facsimile: (415) 591-7510
13
                                             Paul H. Saint-Antoine (pro hac vice)
14                                           Paul.Saint-Antoine@faegredrinker.com
                                             Joanne C. Lewers (pro hac vice)
15                                           Joanne.Lewers@faegredrinker.com
                                             Faegre Drinker Biddle & Reath LLP
16                                           One Logan Square, Ste. 2000
                                             Philadelphia, PA 19103
17                                           Telephone: (215) 988-2990

18                                           Attorneys for Defendants
                                             Janssen R&D Ireland, Janssen Products, LP, and
19                                           Johnson & Johnson

20   Dated: August 6, 2020                   /s/ Daniel B. Asimow
                                             Daniel B. Asimow (SBN 165661)
21                                           Arnold & Porter Kaye Scholer LLP
                                             Three Embarcadero Center, 10th Floor
22                                           San Francisco, CA 94111-4024
                                             Telephone: 415.471.3100
23                                           Facsimile: 415.471.3400
                                             Email: daniel.asimow@arnoldporter.com
24
                                             Laura S. Shores (pro hac vice)
25                                           Arnold & Porter Kaye Scholer LLP
                                             601 Massachusetts Ave., N.W.
26                                           Washington, D.C. 20001
                                             Telephone: 202.942.5000
27                                           Facsimile: 202.942.4999
                                             Email: laura.shores@arnoldporter.com
28
                                             Attorneys for Defendants
                                                  9
                    JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 11 of 13



 1                                    Bristol-Myers Squibb Company & E.R. Squibb &
                                      Sons, L.L.C.
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                         10
             JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 12 of 13



 1
                                               FILER’S ATTESTATION
 2
            Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures, I,
 3
     Heather M. Burke, attest that concurrence in the filing of this document has been obtained.
 4
      Dated: August 6, 2020                                               /s/ Heather M. Burke
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                          1
                       JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
            Case 3:19-cv-02573-EMC Document 395 Filed 08/06/20 Page 13 of 13



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on August 6, 2020 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4                                                                    /s/ Heather M. Burke
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                          2
                       JOINT CASE MANAGEMENT STATEMENT / CASE NO. 3:19-CV-02573-EMC
